Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Acknowledgment is made of applicant’s claim for priority of application PCT/CN2017/ 019884 filed in China on 11/08/2017, published as WO 2018/196326 on 11/01/2018.
Acknowledgment is made of applicant’s claim for foreign priority of application CN 201710297270.7 filed in China on 04/28/2017.
	Currently claims 1-16 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 2, 4-11, 13-16 are rejected under 35 U.S.C. 102 (b) as being anticipated by Chen et al. CN 205140985.
Claim 1: Chen et al. disclose a wiring structure, comprising 
(Figs. 1, 2, 3) in the bending area 31, a plurality of hollow units 3 (metal trace layer of hexagon structures) connected in series [0028], 
each hollow unit 3 (metal trace layer) comprising a hollow area (via hole) and a non-hollow area (hexagon metal trace), 
wherein non-hollow areas (hexagon metal traces) of any two adjacent hollow units 3 (hexagon structures) at least partially overlap, and hollow areas (via holes) thereof do not overlap.  

Claims 2, 4-11, 13-16: Chen et al. disclose
Claims 2, 11: (Fig. 4) the hollow unit 3 of the wiring structure further comprises at least one bridging part (horizontal bridging bar across the hole), the bridging part being in the hollow area (via hole) and being connected to the non-hollow area (metal trace) of the hollow unit 3.
Claims 4-6, 13-15: Chen et al. disclose all the limitations of the invention of claim 1, except the various arrangement/size/shape/overlapping properties of the hollow units identified in these claims. However, it is noted that the subject application does not state that these properties are critical to the invention, nor does it state that these properties solve any stated or long-felt need or an art recognized problem in the art of wiring structures having hollow units. Consequently, absent any showing of criticality, these properties such as a change in size/shape/overlapping are considered to be optimal properties determined by routine experimentation for the wiring structures having hollow units, that would have been obvious to one of ordinary skill in the art before the effective filing date in order to obtain optimal performance of the wiring structures.
Claims 7, 16: (Fig. 2) a material for the hollow unit 3 comprises metal (metal trace layer) [0028]
Claim 8: (Fig. 1) a base substrate 1 and the wiring structure 3 arranged on the base substrate [0023]
Claim 9: (Fig. 1) the base substrate 1 comprises a flexible substrate (bending wiring area 31) [0023]
Claim 10: (Fig. 1) A display device (AMOLED display panel structure) [0023]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 3, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. CN 205140985 in view of Zhang et al. US 2017/0302772.
Claims 3, 12: Chen et al. disclose as above
Zhang et al. teach
(Fig. 4) a metal trace line 401 [0050]
 (Fig. 8A) an outline of the hollow unit (mirrored trace 800) has a shape of an approximate rectangle (mirrored trace 800 includes sub-trace A and sub-trace B, which merge back together at every joint 813) [0062], wherein the non-hollow areas of any two adjacent hollow units corresponding to long sides of the rectangle partially overlap (the mirrored trace 800 includes two symmetric winding conductive traces that are adjoined at joint 813, in a mirrored configuration and are symmetric with respect to the line of symmetry) [0062].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SANG V NGUYEN/
Primary Examiner, Art Unit 2871